

117 HCON 34 IH: Expressing the sense of Congress that a carbon tax would be detrimental to the United States economy.
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 34IN THE HOUSE OF REPRESENTATIVESMay 17, 2021Mr. Scalise (for himself and Mr. McKinley) submitted the following concurrent resolution; which was referred to the Committee on Ways and MeansCONCURRENT RESOLUTIONExpressing the sense of Congress that a carbon tax would be detrimental to the United States economy.Whereas a carbon tax is a Federal tax on carbon released from fossil fuels;Whereas a carbon tax will increase energy prices, including the price of gasoline, electricity, natural gas, and home heating oil;Whereas a carbon tax will mean that families and consumers will pay more for essentials like food, gasoline, and electricity;Whereas a carbon tax will fall hardest on the poor, the elderly, and those on fixed incomes;Whereas a carbon tax will lead to more jobs and businesses moving overseas;Whereas a carbon tax will lead to less economic growth;Whereas American families will be harmed the most from a carbon tax;Whereas, according to the Energy Information Administration, the share of energy consumption during 2019 in the United States that was derived from fossil fuels was approximately 80 percent;Whereas a carbon tax will increase the cost of every good manufactured in the United States;Whereas a carbon tax will impose disproportionate burdens on certain industries, jobs, States, and geographic regions and would further restrict the global competitiveness of the United States;Whereas American ingenuity has led to innovations in energy exploration and development and has increased production of domestic energy resources on private and State-owned land which has created significant job growth and private capital investment;Whereas the energy policy of the United States should encourage continued private sector innovation and development and not increase the existing tax burden on manufacturers;Whereas the production of American energy resources increases the ability of the United States to maintain a competitive advantage in today’s global economy;Whereas a carbon tax would reduce America’s global competitiveness and would encourage development abroad in countries that do not impose this exorbitant tax burden; andWhereas the Congress and the President should focus on pro-growth solutions that encourage increased development of domestic resources: Now, therefore, be itThat it is the sense of Congress that a carbon tax would be detrimental to American families and businesses, and is not in the best interest of the United States.